

EXHIBIT 10.1






































APPLIED INDUSTRIAL TECHNOLOGIES, INC.
KEY EXECUTIVE RESTORATION PLAN
(Effective January 1, 2012; Amended and Restated as of August 13, 2013)






--------------------------------------------------------------------------------





 
APPLIED INDUSTRIAL TECHNOLOGIES, INC.
KEY EXECUTIVE RESTORATION PLAN
(Effective January 1, 2012; Amended and Restated as of August 13, 2013)
 
Section
 
Page


 
 
 
 
ARTICLE I
DEFINITIONS AND CONSTRUCTION
 
1.1
Definitions
2


1.2
Construction
7


 
 
 
 
ARTICLE II
SELECTION, ENROLLMENT AND ELIGIBILITY
 
2.1
Selection by the Committee
9


2.2
Enrollment and Eligibility Requirements; Commencement of Participation        
9


 
 
 
 
ARTICLE III
COMPANY CONTRIBUTION AMOUNTS, VESTING AND WITHHOLDING TAXES
 
3.1
Company Contribution Amount
10


3.2
Vesting
10


3.3
Crediting and Debiting of Account Balances    
11


3.4
Social Security and Other Taxes    
12


 
 
 
 
ARTICLE IV
UNFORESEEABLE EMERGENCIES
 
4.1
Committee Determination
13


4.2
Distribution Date    
13


4.3
Cancellation of Deferrals    
14


 
 
 
 
ARTICLE V
RETIREMENT BENEFIT
 
5.1
Retirement Benefit
15


5.2
Payment of a Retirement Benefit
15


 
 
 
 
ARTICLE VI
TERMINATION BENEFIT
 
6.1
Termination Benefit    
17


6.2
Payment of a Termination Benefit    
17


 
 
 
 
ARTICLE VII
DISABILITY BENEFIT
 
7.1
Disability Benefit
17


7.2
Payment of a Disability Benefit
17













--------------------------------------------------------------------------------



 
ARTICLE VIII
DEATH BENEFIT
 
8.1
Death Benefit    
20


8.2
Payment of a Death Benefit    
20


 
 
 
 
ARTICLE IX
BENEFICIARY DESIGNATION
 
9.1
Beneficiary
21


9.2
Beneficiary Designation
21


9.3
Acknowledgment
21


9.4
No Beneficiary Designation
21


9.5
Doubt as to Beneficiary
22


9.6
Discharge of Obligations
22


 
 
 
 
ARTICLE X
LEAVE OF ABSENCE
 
10.1
Paid Leave of Absence
23


10.2
Unpaid Leave of Absence
23


 
 
 
 
ARTICLE XI
TERMINATION AND AMENDMENT OF PLAN
 
11.1
Termination of Plan
24


11.2
Amendment
24


11.3
Effect of Payment
25


 
 
 
 
ARTICLE XII
ADMINISTRATION
 
12.1
Duties of the Company
26


12.2
Agents
26


12.3
Binding Effect of Decisions
26


 
 
 
 
ARTICLE XIII
OTHER BENEFITS AND AGREEMENTS
 
13.1
Coordination with Other Benefits    
27


13.2
Compliance with Code Section 409A    
27


 
 
 
 
ARTICLE XIV
CLAIMS PROCEDURES
 
14.1
Maintenance of Claims Procedures    
28


14.2
Disputes and Resolutions    
28


 
 
 
 
ARTICLE XV
TRUST
 
15.1
Establishment of the Trust    
29


15.2
Interrelationship of the Plan and the Trust    
29


15.3
Distributions From the Trust    
29











--------------------------------------------------------------------------------





 
MISCELLANEOUS
 
16.1
Status of Plan    
30


16.2
Unsecured General Creditor    
30


16.3
Employer's Liability    
30


16.4
Nonassignability    
30


16.5
Not a Contract of Employment
31


16.6
Furnishing Information
31


16.7
Notice    
31


16.8
Incompetency    
32


16.9
Domestic Relations Orders    
32


16.10
Tax Treatment
32


16.11
Validity    
33


16.12
Deduction Limitation on Benefit Payments    
33


16.13
Successors
34


16.14
Captions    
34


16.15
Governing Law    
34







--------------------------------------------------------------------------------







APPLIED INDUSTRIAL TECHNOLOGIES, INC.
KEY EXECUTIVE RESTORATION PLAN
(Effective January 1, 2012; Amended and Restated as of August 13, 2013)


Preamble
The Applied Industrial Technologies, Inc. Key Executive Restoration Plan, as
amended (the “Plan”), was established, effective January 1, 2012, by Applied
Industrial Technologies, Inc. (the “Company”) in order to provide certain
benefits to a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Company and its affiliates. The Plan shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). The Plan, therefore, is intended to be exempt
from the participation, vesting, funding and fiduciary requirements of Title I
of ERISA, but is intended to comply with all applicable law, including Section
409A of the Internal Revenue Code of 1986, as amended, and shall be operated and
interpreted in accordance with such intention.








--------------------------------------------------------------------------------





ARTICLE I


DEFINITIONS AND CONSTRUCTION
1.1    Definitions. For the purposes of the Plan, unless otherwise clearly
apparent from the context, the following phrases or terms shall have the
following indicated meanings:


(1)The term “Account Balance” shall mean, with respect to a Participant, an
entry on the records of the Company equal to the balance of the Participant's
Company Contribution Account as of a specified date. The Account Balance shall
be a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to the Plan.


(2)The term “Annual Installment Method” shall mean the method used to determine
the amount of each payment due to a Participant who has elected to receive a
benefit over a period of years in accordance with the applicable provisions of
the Plan. The amount of each annual payment due to the Participant shall be
calculated by multiplying the balance of the Participant's benefit by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due the Participant. The amount of the first
annual payment shall be determined as of the close of business on the
Participant's Benefit Distribution Date, (or, in the event such Benefit
Distribution Date is not a business day, the first annual payment shall be
valued as of the close of business of the next business day immediately
following such Benefit Distribution Date), and the amount of each subsequent
annual payment shall be calculated as of each anniversary of such Benefit
Distribution Date. For purposes of the Plan, the right to receive a benefit
payment in annual installments shall be treated as the entitlement to a single
payment.


(3)The term “Base Salary” shall mean the cash compensation relating to services
performed during any Payment Period and designated as “base salary” by the
Company, excluding, however, distributions from nonqualified plans, bonuses,
commissions, overtime, fringe benefits, income from equity plans (including
stock options, restricted stock, stock appreciation rights, and stock bonuses),
relocation reimbursements, non-cash incentive payments, and non-monetary awards,
as well as automobile and other allowances (whether or not such allowances are
included in gross income) paid to a Participant for employment services rendered
to the Employer. Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by or on behalf of the
Participant pursuant to all qualified or nonqualified plans of the Employer and
shall include amounts not otherwise included in the Participant's gross income
due to deferrals under Code Sections 125, 402(e)(3), 402(h), or 403(b) to plans
established by an Employer; provided, however, that all such amounts shall be
included in such compensation only to the extent that had there been no such
plan, the amount would have been payable in cash to the Participant.



2


--------------------------------------------------------------------------------





(4)The term “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated in accordance with Article IX, as entitled to receive
benefits under the Plan upon the death of a Participant.


(5)The term “Beneficiary Designation Form” shall mean the form specified from
time to time by the Company for a Participant to complete and return to the
Company in order to designate one or more Beneficiaries.


(6)The term “Benefit Distribution Date” shall mean the date upon which all or an
objectively determinable portion of a Participant's vested Account Balance will
become eligible for distribution under the Plan. Except as otherwise provided in
the Plan, a Participant's Benefit Distribution Date shall be determined based on
the earliest to occur of an event or scheduled date set forth in Articles IV
through VIII, as applicable.


(7)The term “Board” shall mean the board of directors of the Company.


(8)The term “Bonus” shall mean, for any particular Payment Period, the amount of
any cash compensation earned by a Participant under any annual cash incentive
plan of the Employer.


(9)The term “Cause” shall mean (i) the willful and continued failure by a
Participant to perform substantially his or her duties with the Company or one
of its affiliates (other than for disability or Good Reason), after a written
demand for substantial performance is delivered to the Participant by the Board
or the Chief Executive Officer of the Company which specifically identifies the
manner in which the Board or Chief Executive Officer believes that the
Participant has not substantially performed his or her duties, or (ii) the
willful engagement by the Participant in illegal conduct or gross misconduct
involving moral turpitude that is materially and demonstrably injurious to the
Company; provided, however, that no act or failure to act shall be considered
“willful” unless it is done, or omitted to be done, in bad faith or without his
or her reasonable belief that such action or omission was in the best interests
of the Company. Any act, or failure to act, based upon authority given the
Participant pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or a senior officer of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, in good faith and in the best
interests of the Company. Termination of a Participant's employment with the
Company shall not be deemed to be for Cause unless and until there shall have
been delivered to the Participant a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Participant and the Participant being given
an opportunity, together with counsel, to be heard before the Board), finding
that, in the good faith opinion of the Board, the Participant is guilty of the
conduct described in clauses (i) or (ii) above, and specifying the particulars
thereof in detail.


(10)The term “Change in Control” shall mean (i) the Company is merged,
consolidated or reorganized into or with another corporation or other legal
person, and immediately after such merger, consolidation or reorganization, less
than a majority of the

3


--------------------------------------------------------------------------------



combined voting power of the then-outstanding securities of such corporation or
person immediately after such transaction are held in the aggregate by the
holders of securities of the Company entitled to vote generally in the election
of directors of the Company (“Voting Stock”) of the Company immediately prior to
such transaction; (ii) the Company sells all or substantially all of its assets
to any other corporation or other legal person, and, immediately after such
sale, less than a majority of the combined voting power of the then-outstanding
securities of such corporation or person immediately after such sale are held in
the aggregate by the holders of Voting Stock of the Company immediately prior to
such sale; (iii) there is a report filed or required to be filed on Schedule 13D
or Schedule TO (or any successor schedule, form or report), each as promulgated
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), disclosing that any person (as the term “person” is used in Section
13(d)(3) or Section 14(d)(2) of the Exchange Act) has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of 30% or more
of the Voting Stock; (iv) the Company files a report or proxy statement with the
Securities and Exchange Commission pursuant to the Exchange Act disclosing in
response to Form 8-K or Schedule 14A (or any successor schedule, form or report
or item therein) that a change in control of the Company has occurred or will
occur in the future pursuant to any then-existing contract or transaction; or
(v) if during any period of two consecutive years, individuals who at the
beginning of any such period are the directors of the Company cease for any
reason to constitute at least a majority of the Board; provided, however, that
for purposes of this clause (v), each director who is first elected, or first
nominated for election by the Company's shareholders, by a vote of at least
two-thirds of the directors of the Company (or a committee thereof) then still
in office who were directors of the Company at the beginning of any such period
will be deemed to have been a director of the Company at the beginning of such
period. Notwithstanding the events specified in clauses (iii) and (iv) above,
unless otherwise determined in a specific case by majority vote of the Board, a
“Change in Control” shall not be deemed to have occurred solely because (a) the
Company, (b) an entity in which the Company directly or indirectly beneficially
owns 50% or more of the voting securities or interest, or (c) any
Company-sponsored employee stock ownership plan or any other employee benefit
plan of the Company, either files or becomes obligated to file a report or a
proxy statement under or in response to Schedule 13D, Schedule TO, Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) under
the Exchange Act, disclosing beneficial ownership by it of shares of Voting
Stock, whether in excess of 30% or otherwise, or because the Company reports
that a change in control of the Company has occurred or will occur in the future
by reason of such beneficial ownership.


(11)The term “Code” shall mean the Internal Revenue Code of 1986 as it may be
amended from time to time and any applicable Treasury regulations and guidance.


(12)The term “Company” shall mean Applied Industrial Technologies, Inc. and any
successor to all or substantially all of its assets or business.



4


--------------------------------------------------------------------------------



(13)The term “Company Compensation Percentage” shall mean the 6.25 percent of a
Participant's Base Salary and Bonus, unless a different percentage is selected
by the Committee and communicated to the Participant by the Committee or the
Board.


(14)The term “Company Contribution Account” shall mean the bookkeeping account
of a Participant to which Company Contribution Amounts are credited.


(15)The term “Company Contribution Amount” shall mean the amount with respect to
a Payment Period that is determined in accordance with Section 3.1.


(16)The term “Committee” shall mean the Executive Organization and Committee of
the Board.


(17)The term “Disability” or “Disabled” shall mean that a Participant is: (i)
determined to be disabled by the Social Security Administration; or (ii)
determined to be disabled for purposes of the group disability program
maintained by the Employer, provided that the definition of disability under
such program means that the Participant is (a) unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of not less than 12 months, or (b) receiving income
replacement benefits for a period of not less than three months under an
accident and health plan of the Employer by reason of any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than 12 months.


(18)The term “Early Retirement Age” shall mean the age at which a Participant
completes 10 years of Service; provided, however, that such age shall not be
less than 55.


(19)The term “Election Form” shall mean the form which may be in electronic
format or other form specified from time to time by the Company for a
Participant to complete and return to the Company in order to make an election
under the Plan.


(20)The term “Employer” shall be defined as follows:


a)
Except as otherwise provided in paragraph (b) of this Paragraph (20), the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that are set forth on a listing of
participating subsidiaries with respect to the Plan as adopted by the Committee
from time to time.



b)
For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:


5


--------------------------------------------------------------------------------





i)
The entity for which the Participant performs services and with respect to which
the legally binding right to compensation deferred or contributed under the Plan
arises; and



ii)
All other entities with which the entity described above would be aggregated and
treated as a single employer under Code Section 414(b) and Code Section 414(c),
as applicable. In order to identify the group of entities described in the
preceding sentence, the Company shall use an ownership threshold of at least 50%
as a substitute for the 80% minimum ownership threshold that appears in, and
otherwise must be used when applying, the applicable provisions of (A) Code
Section 1563 for determining a controlled group of corporations under Code
Section 414(b), and (B) Treas. Reg. §1.414(c)-2 for determining the trades or
businesses that are under common control under Code Section 414(c).



(21)The term “Entry Date” shall mean the date designated by the Committee or
Board as of which an Executive shall become a Participant in the Plan.


(22)The term “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.


(23)The term “Executive” shall mean a person who is a full-time, common law key
employee of an Employer.


(24)The term “Good Reason” shall mean “409A Good Reason” and “Other Good Reason”
as hereinafter defined. “409A Good Reason” shall mean (i) a material diminution
in a Participant's authority, duties, or responsibilities following a Change in
Control; (ii) a material diminution in the authority, duties, or
responsibilities of the person to whom a Participant reported immediately prior
to a Change in Control; (iii) a material diminution of a Participant's annual
base salary that was in effect immediately prior to a Change in Control; or a
material change in the geographic location where a Participant provides service
to the Company; provided that 409A Good Reason shall not exist unless the
Participant gives the Company notice in accordance with Section 16.7 within 90
days of the initial existence of the condition claimed by the Participant in
good faith to constitute 409A Good Reason and the Participant affords the
Company at least 30 days in which to remedy the specified condition. “Other Good
Reason” shall mean (i) the assignment of any duties inconsistent in any respect
with Participant's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or any other action by the
Company which results in a diminution in such position, authority, duties or
responsibilities following a Change in Control, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Participant; (ii) any failure by the Company following a Change in Control to
continue to provide a Participant with an annual base salary, employee benefits
and an opportunity to earn incentive and bonus compensation equal or greater to
that which was provided to the

6


--------------------------------------------------------------------------------



Participant by the Company immediately prior to the Change in Control, other
than an isolated, insubstantial and inadvertent failure not occurring in bad
faith and which is remedied by the Company promptly after the receipt of notice
thereof given by the Participant; or (iii) the Company's requiring a Participant
to be based at or generally work from any location other than the location that
the Participant was based at or generally worked from prior to the Change in
Control or the Company's requiring a Participant to travel on Company business
to a substantially greater extent than required immediately prior to the Change
in Control.


(25)The term “Normal Retirement Age” shall mean age 65.


(26)The term “Participant” shall mean any Executive (a) who is selected to
participate in the Plan, (b) who has filed an Election Form and Beneficiary
Designation Form with the Company, and (c) whose Account Balance has not been
completely distributed.


(27)The term “Payment Period” shall mean the period of time utilized by the
Company to determine the Company Contribution Amount under Section 3.1.


(28)The term “Plan” shall mean the Applied Industrial Technologies, Inc. Key
Executive Restoration Plan, which shall be evidenced by this instrument, as it
may be amended from time to time, and by any other documents that together with
this instrument define a Participant's rights to amounts credited to his or her
Account Balance.


(29)The term “Plan Year” shall mean a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year.


(30)The term “Retirement,” “Retire(s)” or “Retired” shall mean a Separation from
Service by a Participant on or after such Participant's Early Retirement Age or
Normal Retirement Age, as the case may be.


(31)The term “RSP” shall mean the Applied Industrial Technologies, Inc.
Retirement Savings Plan as it may be amended from time to time.


(32)The term “Separation from Service” shall mean a termination of services
provided by a Participant to the Employer, whether voluntarily or involuntarily,
other than by reason of death or Disability, as determined by the Company in
accordance with Code Section 409A.


(33)The term “Service” shall mean the aggregate period of time that a
Participant is employed as a common law employee by the Employer.


(34)The term “Specified Employee” shall mean any Participant who is determined
to be a key employee of the Employer and who is deemed to be a specified
employee in accordance with the provisions of Code Section 409A and the
Company's Specified Employee Identification Policy.

7


--------------------------------------------------------------------------------





(35)The term “Trust” shall mean one or more grantor trusts that may be
established by the Company in accordance with the provisions of Article XV.


(36)The term “Unforeseeable Emergency” shall mean a severe financial hardship of
the Participant resulting from (a) an illness or accident of the Participant,
the Participant's spouse, the Participant's Beneficiary or the Participant's
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant's property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Company based on
the relevant facts and circumstances in accordance with the provisions of Code
Section 409A.
1.2    Construction. Where necessary or appropriate to the meaning herein, the
singular shall be deemed to include the plural and the masculine pronoun to
include the feminine.





8


--------------------------------------------------------------------------------





ARTICLE II


SELECTION, ENROLLMENT AND ELIGIBILITY
2.1    Selection by the Committee. The Committee or the Board may select certain
Executives to become Participants in the Plan as of a specified Entry Date.
2.2    Enrollment and Eligibility Requirements; Commencement of Participation.
Upon being so designated under Section 2.1, each such Executive shall comply
with the following provisions:


(a)As a condition to participation, each selected Executive shall agree to be
bound by the terms of the Plan and shall complete and return to the Company, an
Election Form and a Beneficiary Designation Form by the deadline(s) established
by the Company in accordance with the applicable provisions of the Plan. In
addition, the Company may establish from time to time such other enrollment
requirements as it determines, in its sole discretion, are necessary.


(b)Each selected Executive who is eligible to participate in the Plan shall
commence participation in the Plan as of the Entry Date that the Committee
determines that the Executive has met all enrollment requirements set forth in
the Plan and required by the Company, including returning all required documents
to the Company within the specified time period; provided, however, that such
participation shall be subject to any applicable provisions of Code Section
409A.





9


--------------------------------------------------------------------------------





ARTICLE III


COMPANY CONTRIBUTION AMOUNTS,
VESTING AND WITHHOLDING TAXES
3.1    Company Contribution Amount. Within the 30-day period following each
Payment Period, the Company shall credit the Company Contribution Account of
each Participant (i) who was employed as an Executive on the last business day
of such Payment Period or who Retired, died or became Disabled during such
Payment Period, and (ii) who elected to have 401(k) Contributions of (a) at
least 6 percent of his compensation, or (b) the Code Section 402(g)(1) limit
made on his behalf to the RSP for the Plan Year in which such Payment Period
occurs, with a Company Contribution Amount equal to such Participant's aggregate
Base Salary and Bonus paid during such Payment Period multiplied by his or her
Company Contribution Percentage, minus the aggregate amount of the
Profit-Sharing Contribution and Company Matching Contributions, as defined in
the RSP, credited to such Participant under the RSP during such Payment Period.
Notwithstanding the foregoing, such amounts shall only be credited under the
Plan if such crediting will not cause the Plan to fail to comply with Code
Section 409A.
3.2    Vesting.


(a)Unless otherwise specified by the Company, a Participant shall be vested in
his or her Company Contribution Account, plus amounts credited or debited on
such amounts pursuant to Section 3.3, in accordance with the vesting schedule
set forth below:


Years of Service
Vested Percentage
Less than 1 years
0%
1 years or more, but less than 2 years
25%
2 years or more, but less than 3 years
50%
3 years or more, but less than 4 years
75%
4 years or more
100%



(b)Notwithstanding anything to the contrary contained in this Section 3.2, in
the event of a Participant's Disability, death prior to Separation from Service,
attainment of Normal Retirement Age, or a Separation from Service due to
termination of employment by the Employer other than for Cause or by a
Participant for Good Reason, within one year following a Change in

10


--------------------------------------------------------------------------------



Control, any amounts that are not vested in accordance with Section 3.2(a)
above, shall immediately become 100% vested.


(c)For purposes of Section 3.2(b), Good Reason shall not exist if the
Participant has given his or her prior written consent to any of the events that
would otherwise constitute Good Reason. Otherwise, a Participant's good faith
determination of Other Good Reason shall be conclusive. In order for a
Participant's determination of Good Reason to constitute a determination of 409A
Good Reason, the Participant must have (i) specified in a notice to the Company
given in accordance with Section 16.7, that the Participant's Separation from
Service with the Company is for 409A Good Reason and (ii) satisfied the notice
and cure period provided for in the definition of 409A Good Reason. If a
Participant's notice fails to specify that notice is for 409A Good Reason or the
Participant does not satisfy the notice and cure periods provided for in the
definition of 409A Good Reason, the Company will be entitled to irrebutably
presume that the notice is given for Other Good Reason.
3.3    Crediting and Debiting of Account Balances. In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Company, in its sole discretion, amounts shall be credited or debited to a
Participant's Account Balance in accordance with the following provisions:


(a)    Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the Company, in its sole discretion, which are
based on certain mutual funds (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts to his or her Account Balance. The
Company may, in its sole discretion, discontinue, substitute or add a
Measurement Fund.


(b)    Election of Measurement Funds. A Participant shall elect on the Election
Form, one or more Measurement Fund(s) (as described in Section 3.3(a) above) to
be used to determine the value of his Account Balance. If a Participant does not
elect any of the Measurement Funds as described in the previous sentence, the
Participant's Account Balance shall automatically be allocated into the
lowest-risk Measurement Fund as of such allocation date, as determined by the
Company, in its sole discretion. The Participant may (but is not required to)
elect, in the manner prescribed by the Company, to add or delete one or more
Measurement Fund(s) to be used to determine the value of his or her Account
Balance, and/or to change the portion of his or her Account Balance allocated to
each previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply as of the day specified in
accordance with procedures adopted by the Company and shall continue thereafter,
unless changed in accordance with the previous sentence, so long as the
Participant has an Account Balance under the Plan. Notwithstanding the
foregoing, the Company, in its sole discretion, may impose limitations on the
frequency with which one or more of the Measurement Funds elected in accordance
with this Section 3.3(b) may be added or deleted by such Participant;
furthermore, the Company, in its sole discretion, may impose limitations on the
frequency with which the Participant may change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.



11


--------------------------------------------------------------------------------



(c)    Proportionate Allocation. In making any election described in Section
3.3(b) above, the Participant shall specify on the Election Form, in integral
increments, the percentage of his or her Account Balance or Measurement Fund, as
applicable, to be allocated/reallocated.


(d)Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) shall be determined on a daily basis based on the
manner in which such Participant's Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant pursuant to Section
3.3(a).


(e)No Actual Investment. Notwithstanding any other provision of the Plan that
may be interpreted to the contrary, the Measurement Funds shall be used for
measurement purposes only. Elections of any such Measurement Fund by
Participants, and the crediting or debiting of such amounts to a Participant's
Account Balance shall not be considered or construed in any manner as an actual
investment of his or her Account Balance in any such Measurement Fund. In the
event that the Company, in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant's Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company. Participants shall at all times remain unsecured creditors of the
Company.
3.4    Social Security and Other Taxes.


(a)    Company Contribution Amounts. When a Participant becomes vested in a
portion of his or her Account Balance, the Participant's Employer shall withhold
from the Participant's Base Salary and Bonus, in a manner determined solely by
the Employer, the Participant's share of social security and other required
taxes on such amounts. If necessary, the Company may reduce, in accordance with
Code Section 409A, the vested portion of the Participant's Company Contribution
Account in order to comply with this Section 3.4.


(b)    Distributions. The Participant's Employer shall withhold from any
payments made to a Participant under the Plan all federal, state and local
income, employment and other taxes required to be withheld by the Employer in
connection with such payments, in amounts and in a manner to be determined in
the sole discretion of the Employer.





12


--------------------------------------------------------------------------------





ARTICLE IV


UNFORESEEABLE EMERGENCIES
4.1    Committee Determination. Upon the written request of a Participant and
the showing of an Unforeseeable Emergency prior to the occurrence of a
distribution event described in Articles V through VIII, as applicable, the
Committee may, upon determining that such an emergency exists, cause an amount
of such Participant's Account Balance to be paid to him. Such amount shall not
exceed the lesser of (i) the Participant's vested Account Balance, calculated as
of the close of business on the Benefit Distribution Date for such distribution,
as determined by the Committee in accordance with provisions set forth below, or
(ii) the amount necessary to satisfy the Unforeseeable Emergency (plus amounts
necessary to pay federal, state, or local income taxes or penalties reasonably
anticipated as a result of the distribution) after taking into account the
extent to which the Unforeseeable Emergency is or may be relieved (A) through
reimbursement or compensation by insurance or otherwise, (B) by liquidation of
the Participant's assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship, or (C) by cessation of deferrals under
any Employer-sponsored deferred compensation plan.
4.2    Distribution Date. If the Committee, in its sole discretion, approves a
Participant's request for a distribution under the Plan due to Unforeseeable
Emergency, the Participant's Benefit Distribution Date shall be the date on
which such approval occurs and such distribution shall be made to the
Participant in a lump sum no later than 60 days after such Benefit Distribution
Date; provided, however, that if the 60-day period begins in one taxable year
and ends in another, the Participant shall not have a right to designate the
taxable year of payment. In addition, in the event of such approval, the
Participant's outstanding deferral elections under the Plan shall be cancelled.

13


--------------------------------------------------------------------------------



4.3    Cancellation of Deferrals. A Participant's deferral elections under any
Employer-sponsored deferred compensation plan shall also be cancelled to the
extent the Committee determines that such action is required for the Participant
to obtain a hardship distribution from the RSP pursuant to Code Section 401(k).





14


--------------------------------------------------------------------------------





ARTICLE V


RETIREMENT BENEFIT
5.1    Retirement Benefit. If a Participant experiences a Separation from
Service that qualifies as a Retirement, the Participant shall be eligible to
receive his or her vested Account Balance in either a lump sum or annual
installment payments, as elected by the Participant in accordance with Section
5.2 (the “Retirement Benefit”). A Participant's Retirement Benefit shall be
valued as of the close of business on the applicable Benefit Distribution Date
for such benefit (or, in the event such Benefit Distribution Date is not a
business day, the Retirement Benefit shall be valued as of the close of business
of the next business day immediately following such Benefit Distribution Date),
which shall be (i) the first day after the end of the 6-month period immediately
following the date on which the Participant experiences such Separation from
Service, if the Participant is a Specified Employee, and (ii) for all other
Participants, the date on which the Participant experiences a Separation from
Service; provided, however, that if a Participant changes the form of
distribution for his Account Balance in accordance with Section 5.2(b), the
Benefit Distribution Date for such Account Balance subject to such change shall
be determined in accordance with Section 5.2(b).
5.2    Payment of a Retirement Benefit.


(a)The Participant shall elect the form in which his or her Company Contribution
Account shall be paid. The Participant may elect to receive such Company
Contribution Account in the form of a lump sum or an Annual Installment Method
of two or three years. If a Participant does not make any election with respect
to the payment of his or her Company Contribution Account, then the Participant
shall be deemed to have elected to receive such Company Contribution Account as
a lump sum.


(b)Changes to Distribution Elections. Subject to the Company's consent, a
Participant may elect to delay payment or to change the form of payment of his
Company Contribution Account if all the following conditions are met:


(i)Such election will not take effect until at least 12 months after the date on
which the election is made; and



15


--------------------------------------------------------------------------------



(ii)The payment with respect to which such election is made is deferred for a
period of not less than five years from the date such payment would otherwise be
made;


(iii)Any election for a “specified time” (or pursuant to a fixed schedule)
within the meaning of Section 409A(a)(2)(A)(iv) of the Code, may not be made
less than 12 months prior to the date of the first scheduled payment; and


(iv)Any change in the form and/or timing of an election must provide for a
consistent time and form of payment with respect to the Participant's entire
Company Contribution Account.


To the extent permitted under Section 409A, installment payments shall be
treated as a single payment.
(c)No Acceleration. Except as permitted under Section 409A, no acceleration of
the time or form of payment of a Participant's Company Contribution Account
shall be permitted.





16


--------------------------------------------------------------------------------





ARTICLE VI


TERMINATION BENEFIT
6.1    Termination Benefit. If a Participant experiences a Separation from
Service that does not qualify as a Retirement, the Participant shall receive his
or her vested Account Balance in the form of a lump sum payment (a “Termination
Benefit”). A Participant's Termination Benefit shall be valued as of the close
of business on the Benefit Distribution Date for such benefit (or, in the event
such Benefit Distribution Date is not a business day, the Termination Benefit
shall be valued as of the close of business of the next business day immediately
following such Benefit Distribution Date), which shall be (i) the first day
after the end of the 6-month period immediately following the date on which the
Participant experiences such Separation from Service, if the Participant is a
Specified Employee, and (ii) for all other Participants, the date on which the
Participant experiences a Separation from Service.
6.2    Payment of a Termination Benefit. The Termination Benefit of a
Participant shall be paid to the Participant no later than 60 days after the
Participant's Benefit Distribution Date; provided, however, that if the 60-day
period begins in one taxable year and ends in another, the Participant shall not
have a right to designate the taxable year of payment.





17


--------------------------------------------------------------------------------





ARTICLE VII


DISABILITY BENEFIT
7.1    Disability Benefit. If a Participant becomes Disabled prior to the
occurrence of a distribution event described in Articles V or VI, as applicable,
the Participant shall receive his or her vested Account Balance in either a lump
sum or annual installment payments, as elected by the Participant in accordance
with Section 7.2(b) (a “Disability Benefit”). The Disability Benefit of a
Participant shall be valued as of the close of business on the Participant's
Benefit Distribution Date for such benefit (or, in the event such Benefit
Distribution Date is not a business day, the Disability Benefit shall be valued
as of the close of business of the next business day immediately following such
Benefit Distribution Date), which shall be the date on which the Participant
becomes Disabled.
7.2    Payment of a Disability Benefit.


(a)Any Participant, in connection with his or her commencement of participation
in the Plan, shall have elected on an Election Form to receive the Disability
Benefit in a lump sum or pursuant to an Annual Installment Method of three
years. If a Participant did not make any election with respect to the payment of
this Disability Benefit, then such Participant shall be deemed to have elected
to receive the Disability Benefit as a lump sum.


(b)A Participant may change the form of payment for the Disability Benefit by
submitting an Election Form to the Company in accordance with the following
criteria:


(i)The election shall not take effect until at least 12 months after the date on
which the election is made; and


(ii)The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to the Disability
Benefit.


For purposes of applying the requirements of this Section 7.2(b), a
Participant's election to change the form of payment for the Disability Benefit
shall not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to the Participant's Disability Benefit. Subject to the
requirements of this Section 7.2(b), the Election Form most recently accepted by
the Company that has become effective shall govern the form of payout of the
Participant's Disability Benefit.

18


--------------------------------------------------------------------------------



(c)The lump sum payment shall be made, or installment payments shall commence,
no later than 60 days after the Participant's Benefit Distribution Date and
remaining installments, if any, shall be paid no later than 60 days after the
first day of each Plan Year following the Plan Year in which the Participant's
Benefit Distribution Date occurs; provided, however, that if the 60-day period
begins in one taxable year and ends in another, the Participant shall not have a
right to designate the taxable year of payment.







19


--------------------------------------------------------------------------------





ARTICLE VIII


DEATH BENEFIT
8.1    Death Benefit. In the event of a Participant's death prior to the
complete distribution of his or her vested Account Balance, the Participant's
Beneficiary shall receive the Participant's unpaid vested Account Balance in a
lump sum payment (the “Death Benefit”). The Death Benefit shall be valued as of
the close of business on the Benefit Distribution Date for such benefit (or, in
the event such Benefit Distribution Date is not a business day, the Retirement
Benefit shall be valued as of the close of business of the next business day
immediately following such Benefit Distribution Date), which shall be the date
of the Participant's death.
8.2    Payment of a Death Benefit. Any Death Benefit shall be paid to the
Participant's Beneficiary no later than 60 days after the applicable Benefit
Distribution Date; provided, however, that if the 60-day period begins in one
taxable year and ends in another, the Participant's Beneficiary shall not have a
right to designate the taxable year of payment.





20


--------------------------------------------------------------------------------





ARTICLE IX


BENEFICIARY DESIGNATION
9.1    Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary (both primary as well as contingent) to receive
any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under the Plan may be the same as or
different from the Beneficiary designation under any other plan of the Company
in which the Participant participates.
9.2    Beneficiary Designation. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Company. A Participant shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Company's rules and procedures, as in
effect from time to time. The Company shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Company prior to his or her death.
9.3    Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Company or
its designated agent.
9.4    No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above, or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant's estate.

21


--------------------------------------------------------------------------------



9.5    Doubt as to Beneficiary. If the Company has any doubt as to the proper
Beneficiary to receive payments pursuant to the Plan, the Company shall have the
right, exercisable in its discretion, to withhold such payments until this
matter is resolved to the Company's satisfaction.
9.6    Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company from all further
obligations under the Plan with respect to the Participant.





22


--------------------------------------------------------------------------------





ARTICLE X


LEAVE OF ABSENCE
10.1    Paid Leave of Absence. If a Participant is authorized by the
Participant's Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a Separation from
Service, the Participant shall continue to be considered eligible for the
benefits provided under the Plan.
10.2    Unpaid Leave of Absence. If a Participant is authorized by the
Participant's Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
Separation from Service, such Participant shall continue to be eligible for the
benefits provided under the Plan.





23


--------------------------------------------------------------------------------







ARTICLE XI


TERMINATION AND AMENDMENT OF PLAN
11.1    Termination of Plan. Although Company anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that the
Company will continue the Plan or will not terminate the Plan at any time in the
future. In the event of a Plan termination no new deferral elections shall be
permitted for the affected Participants and such Participants shall no longer be
eligible to receive new Company Contribution Amounts. The Measurement Funds
available to Participants following the termination of the Plan shall be
comparable in number and type to those Measurement Funds available to
Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective. In addition, following a Plan termination, Account
Balances of Participants shall remain in the Plan and shall not be distributed
until such amounts become eligible for distribution in accordance with the other
applicable provisions of the Plan. Notwithstanding the preceding sentence, to
the extent permitted by Code Section 409A, the Company may provide that upon
termination of the Plan, all Account Balances of the Participants shall be
distributed, subject to and in accordance with any rules established by the
Company deemed necessary to comply with the applicable requirements and
limitations of Code Section 409A.
11.2    Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part. Notwithstanding the foregoing, (i) no amendment or
modification shall be effective to decrease the value of a Participant's vested
Account Balance in existence at the time the amendment or modification is made,
and (ii) no amendment or modification of this Section 11.2 or Section 12.2 of
the Plan shall be effective.

24


--------------------------------------------------------------------------------



11.3    Effect of Payment. The full payment of the Participant's vested Account
Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under the Plan.





25


--------------------------------------------------------------------------------





ARTICLE XII


ADMINISTRATION
12.1    Duties of the Company. In general, unless specifically provided
otherwise in the Plan or by the Committee, the Company shall have the discretion
and authority to: (a) make, amend, interpret, and enforce all appropriate rules
and regulations for the administration of the Plan; and (b) decide or resolve
any and all questions, including benefit entitlement determinations and
interpretations of the Plan, as may arise in connection with the Plan.
12.2    Agents. In the administration of the Plan, the Company may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel.
12.3    Binding Effect of Decisions. The decision or action of the Company with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.





26


--------------------------------------------------------------------------------





ARTICLE XIII


OTHER BENEFITS AND AGREEMENTS
13.1    Coordination with Other Benefits. The benefits provided for or with
respect to a Participant under the Plan are in addition to any other benefits
available to such Participant under any other plan, program or agreement of or
with the Company or the Participant's Employer. The Plan shall supplement and
shall not supersede, modify or amend any other such plan or program except as
may otherwise be expressly provided.
13.2    Compliance with Code Section 409A. Notwithstanding any other provision
of the Plan to the contrary, any amounts, including deferrals and Employer
contributions, to be credited under the Plan with respect to a Participant shall
only be credited under the Plan if such crediting will not cause the Plan to
fail to comply with Code Section 409A.





27


--------------------------------------------------------------------------------





ARTICLE XIV


CLAIMS PROCEDURES
14.1    Maintenance of Claims Procedures. The Company shall establish and
maintain reasonable procedures governing the filing of benefit claims,
notification of benefit determinations, and appeal of benefit determinations
under the Plan (collectively, the “Claims Procedures”) that comply with the
requirements of ERISA Section 503 and regulations issued thereunder.
Participants shall be notified of the existence of the Claims Procedures in
conjunction with enrollment in the Plan and how to obtain a copy of the Claim
Procedures upon request. Compliance with the Claims Procedures is a mandatory
prerequisite to any claimant's right to commence action under Section 14.2.
14.2    Disputes and Resolutions. In the event that a claim or dispute is not
resolved to the satisfaction of the claimant through the Claims Procedure, such
claimant may, within 60 days of the final decision on review under the Claims
Procedure, give written notice to the Company to have such claim dispute settled
by application for arbitration in Cleveland, Ohio, in accordance with the rules
then prevailing of The American Arbitration Association pursuant to the Federal
Arbitration Act. Such arbitration shall apply to all disputes and claims arising
from or relating to the Plan and ERISA, and the arbitrator's review shall be
limited to a review of the information submitted to the Plan administrator.
Judgment upon any award rendered by the arbitrator may be entered in any court
of U.S. competent jurisdiction. The cost of any arbitration proceeding shall be
shared equally by the claimant and the Company, unless the arbitrator finds it
more equitable for the Company to bear the costs.





28


--------------------------------------------------------------------------------





ARTICLE XV


TRUST
15.1    Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a Trust pursuant to a trust agreement with a
third party, the trustee, to which each Employer may, in its discretion,
contribute cash or other property, including securities issued by the Company,
to provide for the benefit payments under the Plan.
15.2    Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Company, Employers, Participants and the creditors of the
Employers to the assets transferred to the Trust.
15.3    Distributions From the Trust. The Employer's obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer's obligations under
the Plan.





29


--------------------------------------------------------------------------------







ARTICLE XVI


MISCELLANEOUS
16.1    Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
is intended to comply with Code Section 409A. The Plan shall be administered and
interpreted to the extent possible in a manner consistent with such intent.
16.2    Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under the Plan, any and all assets of an Employer shall be, and remain,
the general, unpledged unrestricted assets of the Employer. The obligation of an
Employer under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.
16.3    Employer's Liability. The liability of an Employer for the payment of
benefits shall be defined only by the Plan. An Employer shall have no obligation
to a Participant under the Plan except as expressly provided in the Plan.
16.4    Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the

30


--------------------------------------------------------------------------------



event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
16.5    Not a Contract of Employment. The terms and conditions of the Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in the Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
or to interfere with the right of any Employer to discipline or discharge the
Participant at any time.
16.6    Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Company by furnishing any and all information requested by
the Company and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Company may deem necessary.
16.7    Notice. Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:


Applied Industrial Technologies, Inc.
Attn: General Counsel
One Applied Plaza
East 36th Street & Euclid
Cleveland, OH 44115-5056




31


--------------------------------------------------------------------------------



Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to a Participant under the Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.
16.8    Incompetency. If the Company determines in its discretion that a benefit
under the Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person's property, the
Company may direct payment of such benefit to the guardian, legal representative
or person having the care and custody of such minor, incompetent or incapable
person. The Company may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.
16.9    Domestic Relations Orders. The Company is authorized to make any
payments directed by court order in any action in which the Plan or the Company
has been named as a party. In addition, if a court determines that a spouse or
former spouse of a Participant has an interest in the Participant's benefits
under the Plan in connection with a domestic relations order (as defined in Code
Section 414(p)(1)(B)), the Company shall have the right, notwithstanding any
election made by the Participant to immediately distribute the spouse's or
former spouse's interest in the Participant's benefits under the Plan to such
spouse or former spouse, to the extent necessary to fulfill such domestic
relations order.
16.10    Tax Treatment. Notwithstanding any other provision of the Plan to the
contrary, although the Board and the Company shall use their commercially
reasonable efforts to avoid the imposition of taxation, penalties, and interest
under Code Section 409A and other Code provisions, the tax treatment of Company
Contribution Amounts as well as credits and earnings under the Plan shall not
be, and are not, warranted or guaranteed. Neither the Board, the Company, any

32


--------------------------------------------------------------------------------



Employer nor any of their designees shall be held liable for any taxes,
penalties, or other amounts owed by a Participant or Beneficiary as a result of
any deferral or payment under the Plan or the administration of the Plan.
16.11    Validity. In case any provision of the Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.
16.12    Deduction Limitation on Benefit Payments. If the Company reasonably
anticipates that if a payment under the Plan were made as scheduled, the
deduction with respect to such payment would not be permitted solely due to the
application of Code Section 162(m), the Company may defer that payment to the
extent deemed necessary to ensure deductibility; provided, however, that (i)
such deduction limitation shall be applied to all similarly situated
Participants on a reasonably consistent basis; (ii) the payment must be made by
the earliest of (x) during the Company's first taxable year in which the Company
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by
application of Code Section 162(m) or (y) during the period beginning with the
date of the Participant's Separation from Service and ending on the later of the
last day of the taxable year of the Company in which the Participant incurs a
Separation from Service of the 15th day of the third month following the
Participant's Separation from Service; (iii) where any scheduled payment to a
particular Participant in the Company's taxable year is delayed because of Code
Section 162(m), the delay in payment will be treated as a subsequent deferral
election unless all scheduled payments to such Participant that could be delayed
are also delayed; (iv) where a payment is delayed to a date on or after the
Participant's Separation from Service, the payment will be considered a payment
upon a Separation from Service for purposes of the 6-month delay for Specified
Employees; and (v) no election may be provided to a Participant with respect to
the timing of payment hereunder. Any amounts deferred pursuant to the

33


--------------------------------------------------------------------------------



provisions of this Section 16.12 shall continue to be credited/debited with
additional amounts, even if such amount is being paid out of installments.
16.13    Successors. The provisions of the Plan shall bind and inure to the
benefit of the Participant's Employer and its successors and assigns and the
Participant and the Participant's designated Beneficiaries.
16.14    Captions. The captions of the articles, sections and paragraphs of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
16.15    Governing Law. Subject to ERISA, the provisions of the Plan shall be
construed and interpreted according to the internal laws of the State of Ohio
without regard to its conflicts of laws principles.


Executed at Cleveland, Ohio, on this 13th day of August, 2013.
APPLIED INDUSTRIAL TECHNOLOGIES, INC.




By: /s/ Neil A. Schrimsher            
Title: Chief Executive Officer





34


--------------------------------------------------------------------------------



Schedule of KERP Participants


Current executive officer
Neil A. Schrimsher
Thomas E. Armold
Todd A. Barlett
Fred D. Bauer
Mark O. Eisele
Carl E. Will
The Executive Organization & Compensation Committee has set:
•
the Company Contribution Percentage for Mr. Schrimsher at 10%, and for Mr. Will
at 8%, and

•
Mr. Schrimsher and Mr. Will each will vest in 50% of his account after three
years of service, 75% after four years of service and 100% after five years of
service.






35
